Title: To James Madison from James W. Wallace, 2 September 1823
From: Wallace, James W.
To: Madison, James


        
          Esteemed Sir,
          Fauquier Sep. 2. 23
        
        A gentleman late from Spain presented me with an inkstand made of the rock of Gibraltar; I was pleased with it untill I saw my possession is an Error Loci, therefore very cheerfully I send it home to you as a mark of respect from the Mediterranean for having set her mother Atlantic free. May the dew of respect continue to refresh you.
        
          James W. Wallace
        
      